Citation Nr: 0727498	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-38 051	)	DATE
	)
	)


THE ISSUE

Whether the June 23, 2006, decision by the Board of Veterans' 
Appeals (Board) that denied an effective date earlier than 
October 28, 2002, for service connection for post-traumatic 
stress disorder (PTSD), residuals of a gunshot wound to the 
right shoulder, hearing loss disability and tinnitus, 
involved clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The moving party served on active duty from March 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party charging that there 
was clear and unmistakable error in the June 2006 Board 
decision that denied his claim for an earlier effective date 
for the award of service connection for PTSD, residuals of a 
gunshot wound to the right shoulder, hearing loss disability 
and tinnitus.


FINDING OF FACT

The June 23, 2006, decision of the Board, which denied the 
claim for an earlier effective date for the award of service 
connection for PTSD, residuals of a gunshot wound to the 
right shoulder, hearing loss disability and tinnitus, was 
adequately supported by evidence then of record, and it is 
not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, or that the decision was undebatably erroneous.


CONCLUSION OF LAW

The June 23, 2006, decision of the Board, which denied the 
claim for an earlier effective date for the award of service 
connection for PTSD, residuals of a gunshot wound to the 
right shoulder, hearing loss disability and tinnitus, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the Court has found that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated. 
38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In the motion at hand the moving party again alleges CUE in 
the Board's decision of June 23, 2006, which denied an 
earlier effective date for service connection for PTSD, 
residuals of a gunshot wound to the right shoulder, hearing 
loss disability and tinnitus.  Specifically, he asserts error 
as a result of the failure to assist him in applying for 
benefits at the time of separation from service.  He urges 
that the Board did not adequately address the fact that he 
had filed a Form 3AA-414, an affidavit regarding remaining on 
active duty status beyond a scheduled date of release.  He 
feels that the fact that the service let him out on time and 
did not honor his Form 3AA-414 led to him not applying for VA 
benefits on time.  The veteran believes that the Board 
decision contains CUE because it did not find that had he 
been allowed the opportunity to apply for benefits at the 
time of separation, he would have had an earlier effective 
date.  He notes that the claim he filed in much later, in 
2002, led to granting entitlement to service connection.  

While it may be debated whether VA failed to meet a specific 
duty to assist prior to the June 2006, decision, regulations 
specifically provide that the failure of a duty to assist is 
not CUE.  See 38 C.F.R. § 20.1403(d).  Accordingly, the 
present motion must be denied.

The effective date was set in accordance with the date of 
claim, consistent with controlling law 38 C.F.R. § 3.400.  
There is no error of law alleged or observed.  The correct 
facts, as they were known at the time, were before the Board:  
The veteran was separated from service in August 1970.  Prior 
to his separation, he completed Form 3AA-414, indicating his 
agreement to remain on active status beyond his scheduled 
release date.  The copy of the page from a VA Form 21-526e 
(Veteran's Application for Compensation or Pension at 
Separation from Service) submitted by the veteran to support 
his claim, was undated and was without the veteran's 
signature, and as such, is an incomplete application.  The 
veteran has not shown error of fact or law that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a) (2006).  The veteran has 
essentially disagreed with how the facts were weighed or 
evaluated.  This can never be CUE.  See 38 C.F.R. § 
20.1403(d).  Thus, the motion must be denied.  


ORDER

The motion for revision of the June 23, 2006, Board decision 
on the grounds of clear and unmistakable error is denied.



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



